DETAILED ACTION
This is a first office action in response to application 17/296,232 filed on May 22, 2021 in which claims 1-15 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 7,570,393 to Iannazzi (“Iannazzi”) and further in view of U.S. Pat. 8,381,981 to Fowler et al. (“Fowler”) and U.S. Pub. 20120013445 to Yasuda (“Yasuda”).
Regarding claim 1, Iannazzi describes calibrating a thermal image processing apparatus at a customer location with calibration and exposure modification curves (i.e., calibration data) computed at a factory location (Iannazzi, column 4/lines 12-20). In one example, the exposure modification curve is computed for each lot of thermal media (Iannazzi, column 9/lines 1-4) and can be distributed to an image processing apparatus at a remote location by coding it into an RFID tag associated with a roll of thermal receiver material (Iannazzi, column 9/lines 5-9).
Therefore, with respect to the specific language of claim 1, Iannazzi discloses a method, comprising: 

determining calibration parameters for a printing device based on 
calibrating the printing device to print on the print media based on the calibration parameters (column 4/lines 15-17: in the context of the discussion above, calibration and exposure modification curves are computed at factory and transmitted to a customer location in the memory of an RFID; at the customer location, the calibration curves would be retrieved from the memory of the RFID and used for calibration).
Iannazzi describes computing calibration curves for each lot of thermal print media and transmitting the computed calibration curves in an RFID affixed to the print media. Iannazzi does not teach determining a lot code of a print media and determining calibration parameters based on the lot code. 
However, as it is well known in the art and described for example by Fowler, because of the limited capacity of RFID tags, a limited amount of information can be stored locally in the tag whereas a larger amount of information can be stored in a remote database whereas a code is stored in the tag and cross-referenced with the information stored in the database (Fowler, column 6/lines 4-9). Furthermore, Yasuda mentions that the capacity of RFID tags may be as low as 164 bits (Yasuda, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored Iannazzi’s calibration curves in a database in association with a code stored in the RFID tag, as suggested by Fowler, to be able to use the low capacity RFID tags mentioned by Yasuda because low-capacity tags would likely be less expansive and Iannazzi’s calibration curves would likely not fit in within the limited capacity of the RFID tags.
Since, as discussed above, calibration curves would be computed for each lot of print media, it would be obvious to store the print media lot identifier -if available- in the RFID tag. Alternately, the unique code associated with the set of calibration curves stored in the RFID tag would identify the lot as well. 
Regarding claim 2 (dependent on claim 1), Iannazzi, Fowler and Yasuda as per the discussion above discuss using a code identifying a lot of print media. In combination, Iannazzi, Fowler and Yasuda further describe computing calibration curves at a factory (of the printer) and making those calibration curves at the customer location by using an RFID tag (Iannazzi, column 4/lines 12-20 and column 9/lines 5-16). Iannazzi, Fowler and Yasuda disclose storing a lot code in the RFID tag for this purpose. A lot code of print media commonly indicates a manufactured batch of the print media.
Regarding claim 4 (dependent on claim 1), Iannazzi, Fowler and Yasuda disclose wherein determining calibration parameters for the printing device comprises determining a pre-determined calibration parameter specific to a manufactured batch of the print media associated with the lot code (see discussion above).  
Regarding claim 5 (dependent on claim 1), Iannazzi, Fowler and Yasuda disclose, wherein calibrating the printing device comprises applying energizing parameters used to print accurate colors within the print media (Iannazzi, column 1/lines 51-62: in the thermal printer, dye is transferred to the thermal print media as the radiation transferred from the laser diodes by the optical fibers of the printhead to the dye donor material is converted to thermal energy in the dye donor material; calibrating this kind of thermal printer involves adjusting parameters that control modulation of the energy supplied to the individual laser diodes coupled to the printhead).  
Regarding claim 6 (dependent on claim 1), Iannazzi, Fowler and Yasuda, wherein the printing device is calibrated with the calibration parameters if the lot code indicates the print media is from a different lot than a previous print media (Iannazzi’s calibration curves are specific to print media lots; for a particular media, the printing device is calibrated according to the calibration curves for the specific lot; it would be well within the level of ordinary skill to perform calibration when the lot of print media changes in order to avoid the expense of performing unnecessary calibrations).  

Claims 3 and 7-15 is rejected under 35 U.S.C. 103 as being unpatentable over Iannazzi, Yasuda and Fowler as applied to claim 1 above, and further in view of U.S. Pat. 11,006,893 to Wakabayashi et al. (“Wakabayashi”).
Regarding claim 3 (dependent on claim 1), Iannazzi, Fowler and Yasuda are silent about the lot code being printed on the print media.
However, Wakabayashi describes a printing system using recording paper featuring a barcode which includes information such as manufacturing date, lot number and warranty date (Wakabayashi, column 7/lines 32-36.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used a barcode printed on the recording paper rather than an RFID tag to record a lot code, as described by Wakabayashi, in Iannazzi, Yasuda and Fowler printing system to avoid using a RFID reader in a scenario in which the scanner required for reading the barcode is readily available.
Regarding claim 7, Iannazzi, Yasuda, Fowler and Wakabayashi disclose a printing device, comprising: 
a memory; 
a processor coupled to the memory (Iannazzi, Fig. 2 and column 5/lines 4-29: an image processing apparatus such as that depicted in the figure, commonly comprises memory and a processor), wherein the processor is to: 
scan a lot code printed on a print media (in the Iannazzi, Yasuda and Fowler combination, a lot code would be read from Iannazzi’s RFID tag (see discussion for claim 1, above); in the Iannazzi, Yasuda, Fowler and Wakabayashi combination, the lot code would be determining by scanning Wakabayashi’s barcode rather than reading Iannazzi’s RFID tag); 
determine calibration parameters for a printing device based on the lot code (see rejection for claim 1, above); and
calibrate the printing device to print on the print media based on the calibration parameters (see rejection for claim 1, above).
Regarding claim 8 (depending on claim 7), Iannazzi, Yasuda, Fowler and Wakabayashi disclose the lot code being printed on a back side of the print media (Wakabayashi, column 4/lines 4-11). 
Regarding claim 9 (dependent on claim 7), Iannazzi, Yasuda, Fowler and Wakabayashi disclose the lot code being scanned for each piece of print media printed by the printing device (according to the arguments presented in the rejection for claim 1, above, calibration based on the lot to which each print media belongs is performed; scanning each piece of print media in order to determine the lot to which it belongs is implicit).  
Regarding claim 10 (dependent on claim 7), Iannazzi, Yasuda, Fowler and Wakabayashi disclose the calibration parameters comprises scanning the calibration parameters printed on the print media (Iannazzi teaches storing calibration curves in the memory of an RFID tag; it was argued above that, in the context of the Iannazzi, Yasuda and Fowler combination, it would be obvious to store the calibration curves in a database and retrieve them from the database based on a lot code stored in the RFID tag; yet further, in the Iannazzi, Yasuda, Fowler and Wakabayashi combination, it would be obvious to record the lot code in a barcode rather than in the memory of an RFID tag; it would be further obvious, to store the content of the Iannazzi’s calibration curves directly in the barcode provided the barcode capacity is large enough; here, the level of expertise of a person of ordinary skilled in the art as set by Iannazzi, Yasuda, Fowler and Wakabayashi as such that such a person would be capable to contrast the different tradeoffs taking into consideration the capacity of a barcode, complexity of the solution, etc.).  
Regarding claim 11 (dependent on claim 7), Iannazzi, Yasuda, Fowler and Wakabayashi disclose determining the calibration parameters comprising: sending the lot code to an external device; and receiving the calibration parameters from the external device (Fowler, column 6/lines 5-9: in the combination, the lot code is stored in Wakabayashi’s barcode and calibration curves are stored in a remote database in association with the lot code; Iannazzi’s calibration curves are retrieved from a database based on the lot code).  
Regarding claim 12 (dependent on claim 7), Iannazzi, Yasuda, Fowler and Wakabayashi disclose determining the calibration parameters comprises: querying a calibration parameter database stored on the printing device to determine the calibration parameters based on the lot code (Fowler, column 6/lines 5-9: in the combination, the lot code is stored in Wakabayashi’s barcode and calibration curves are stored in a remote database in association with the lot code; Iannazzi’s calibration curves are retrieved from a database based on the lot code).
Claim 13 is directed to a method related to the method of claim 3. Specifically, Iannazzi, Yasuda and Fowler disclose
determining a lot code of a print media at a printing device (see discussion for claim 1, above); 
determining whether to calibrate the printing device based on the lot code (Iannazzi’s calibration curves are specific to print media lots; for a particular print media, the printing device is calibrated according to the calibration curves for the specific lot; it would be well within the level of ordinary skill to perform calibration when the lot of print media changes in order to avoid the expense of performing unnecessary calibrations);
determining calibration parameters to calibrate the printing device based on the lot code in response to determining to calibrate the printing device (as discussed in the rejection for claim 1, above, the calibration curves are retrieved from a database based on the calibration lot when calibration is to be performed); and 
printing the print media by the printing device using the calibration parameters (see rejection for claim 1, above).  
Regarding claim 14 (dependent on claim 13), Iannazzi, Yasuda and Fowler disclose wherein a position and size of the lot code on the print media allows the lot code to be read during movement of the print media through the printing device prior to printing (Wakabayashi, Fig. 2 and column 7/lines 21-25, 32-36: the lot number/code is encoded in the second identification image 54 which is located on the rightmost side of the recording paper; abstract/lines 10-12: the second identification image is read from the rightmost side of the recorded paper; the feed direction of the recording paper is indicated in Fig. 2; since there is no discussion of the paper being stopped at any moment, one can assume that the second identification image is read while it is being moved).  
Regarding claim 15 (dependent on claim 13), Iannazzi, Yasuda and Fowler disclose determining to calibrate the printing device comprises determining that the lot code of the print media differs from a lot code of a previously printed print media (see discussion for claim 6, above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674